DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Office action is based on the communications filed August 12, 2019. Claims 1 – 20 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Independent claims 1 and 11 recites the limitations “after determining” but does not make clear which element of the claim is making the determination and therefore amounts to a gap between the necessary structural connections. Claims 2 – 10 and 12 – 20 due not remedy the situation and therefore are rejected due to dependency.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 15, respectfully, of U.S. Patent No.  9,252,721 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while obvious variation in wording are present claims 5 and 15 of U.S. Patent No.  9,252,721 B2 are is narrower in scope and therefore anticipate all of the limitations of claims 1 and 11 of the instant application, respectfully. For example, Claim 1: A first playback device comprising an amplifier (see at least, “A playback device comprising: one or more processors; an amplifier,” claim 1), wherein the first playback device is configured to (see at least, “instructions that, when executed by the one or more processors, cause the playback device to:,” claim 1), after determining that a defined time has passed since receiving a packet addressed to the first playback device and comprising audio data (see at least, “while operating in the first power mode, receive one or more packets addressed to the playback device, and determine that a defined time has passed since receiving a specified type of data packet,” “after determining that the defined time has passed since receiving the specified type of data packet,” claim 1, “wherein the specified type of data packet comprises a data packet comprising audio content received from an audio source,” claim 5), transition the first playback device from (i) operating in a first power mode where the amplifier consumes a first amount of power to (see at least, “operate in a first power mode in which the amplifier consumes a first amount of power,” claim 1) (ii) operating in a second power mode where the amplifier consumes a second amount of power that is less than the first amount of power (see at least, “transition from operating in the first power mode to operate in a second power mode in which the amplifier consumes a second amount of power, wherein the first amount of power is greater than the second amount of power,” claim 1).
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 14, respectfully, of U.S. Patent No.  10,303,240 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while obvious variation in wording are present claims 2 and 14 U.S. Patent No.  10,303,240 B2 are is narrower in scope and therefore anticipate all of the limitations of claims 1 and 11 of the instant application, respectfully. 
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 15, respectfully, of U.S. Patent No.  10,372,200 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while obvious variation in wording are present claims 2 and 14 U.S. Patent No.  10,372,200 B2 are is narrower in scope and therefore anticipate all of the limitations of claims 1 and 11 of the instant application, respectfully. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063.  The examiner can normally be reached on Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652